DAVIDSON, P. J.
Under a charge of murder, appellant resorted to a writ of habeas corpus for bail, upon the hearing of Which he was remanded to custody. From that judgment he prosecutes this appeal.
We have carefully read the evidence, but in view of the fact that the case may be tried by a jury, we refrain from discussing the evidence, or our reasons for the conclusion we have reached. We are of opinion that ap-. pellant should have been granted bail. Therefore the judgment is reversed, and appellant is admitted to bail in the sum of $10,000. The sheriff of Bexar county, or the officer having appellant in custody, will take and approve his bond in the above amount, in the terms of the law, and upon the giving of which appellant shall be discharged from custody.
Reversed, and bail granted.

other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes